Filed 09/19/19                                       Case 19-11357                                                  Doc 93
                                           United States Bankruptcy Court
                                          Eastern District of California
    In re:                                                                                   Case No. 19-11357-B
    Roberto Ayala                                                                            Chapter 7
    Veronica Elvia Ayala
             Debtors
                                             CERTIFICATE OF NOTICE
    District/off: 0972-1           User: lars                  Page 1 of 2                    Date Rcvd: Sep 17, 2019
                                   Form ID: 309A               Total Noticed: 38

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Sep 19, 2019.
    db/jdb         +Roberto Ayala,    Veronica Elvia Ayala,    17250 El Camino Road,    Madera, CA 93636-1454
    aty            +Dane W. Exnowski,    301 E. Ocean Blvd., Suite 1720,     Long Beach, CA 90802-8813
    aty            +Jennifer H. Wang,    535 Anton Blvd 10th Fl,    Costa Mesa, CA 92626-1947
    aty            +Thomas O. Gillis,    1006 H St #1,    Modesto, CA 95354-2384
    aty            +Wendy A. Locke,    P.O. Box 17933,    San Diego, CA 92177-7921
    cr             +Matrix Financial Services Corporation,     Aldridge Pite, LLP,    4375 Jutland Dr #200,
                     PO Box 17933,    San Diego, CA 92177-7921
    cr             +Nationstar Mortgage LLC,    c/o Dane Exnowski,    301 E Ocean Blvd #1720,
                     Long Beach, CA 90802-8813
    cr             +Santander Consumer USA Inc.,    Cooksey, Toolen, Gage, Duffy & Woog,     535 Anton Blvd, 10th Fl,
                     Costa Mesa, CA 92626-1947
    22721999        Andrew R Ranhn,    E Herdon Ave 104,    Fresno CA 93720
    22722000       +Chrysler Capital,    PO BOX 660335,    Dallas TX 75266-0335
    22722001      #+J L Teamworks,    651 N Cherokee Ln B2,    Lodi CA 95240-4267
    22722002       +Kings Credit Service,    510 North Douty St,    Hanford CA 93230-3911
    22765091       +Matrix Financial Services Corporation,     Nationstar Mortgage LLC d/b/a Mr. Cooper,
                     Bankruptcy Dept.,    PO Box 619096,    Dallas TX 75261-9096
    22722004       +Medvetta Financial,    316 W Yosemite Ave,    Madera CA 93637-4517
    22722006       +Mohela Dept Of Ed,    633 Spirit Drive,    Chesterfield MO 63005-1243
    22722007        Mor Furniture For less Admin Recovery L,     100 Macarthur Bv,    Mahwah NJ 07430
    22722008        Mr Cooper,   8950 Cyspress,    Coppell TX 75019
    22722009       +Nelson Kennard,    Attorney For Funding LLC,    Po Box 13807,    Sacramento CA 95853-3807
    22722010      #+Portfolio Recovery Associates LLC,     4330 La Jolla Village Dr Ste 310,
                     San Diego CA 92122-1281
    22783740       +ST.AGNES MEDICAL CENTER FRESNO,      SAMC / TRINITY HEALTH,    P.O. BOX 190930,
                     BOISE, ID 83719-0930
    22722012       +Sutter Health Memorial Medical Center,     P O BOX 255468,    Sacramento CA 95865-5468
    22762981       +TD Retail Card Services,    c/o Creditors Bankruptcy Service,     P.O. Box 800849,
                     Dallas, TX 75380-0849
    22725480       +U S Department of EducationMOHELA,     633 Spirit Drive,    Chesterfield, MO 63005-1243
    22758970       +Wells Fargo Bank N.A., d/b/a Wells Fargo Auto,     PO Box 130000,    Raleigh, NC 27605-1000
    22722016       +Winn Law Group,    Attorneys For,    110 E Wilshire Ave Ste 212,    Fullerton CA 92832-1960

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr              E-mail/Text: bncnotices@meyer13.com Sep 18 2019 04:17:22        Michael H. Meyer,    PO Box 28950,
                     Fresno, CA 93729-8950
    tr             +EDI: FPLFEAR.COM Sep 18 2019 07:38:00       Peter L. Fear,    PO Box 28490,
                     Fresno, CA 93729-8490
    smg             EDI: EDD.COM Sep 18 2019 07:38:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,    PO Box 826880,    Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Sep 18 2019 07:38:00       Franchise Tax Board,    PO Box 2952,
                     Sacramento, CA 95812-2952
    cr             +EDI: RMSC.COM Sep 18 2019 07:38:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                     PO Box 41021,    Norfolk, VA 23541-1021
    22760967       +E-mail/Text: bankruptcy@cavps.com Sep 18 2019 04:17:04        Cavalry SPV I, LLC,
                     500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
    22735014       +EDI: CHRM.COM Sep 18 2019 07:38:00       Chrysler Capital,    PO Box 961275,
                     Fort Worth, TX 76161-0275
    22777996       +EDI: AIS.COM Sep 18 2019 07:38:00      Directv, LLC by American InfoSource as agent,
                     4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
    22722003       +EDI: RMSC.COM Sep 18 2019 07:38:00       Lowes Sychrony Bank,    PO BOX 530914,
                     Atlanta GA 30353-0914
    22722005       +EDI: MID8.COM Sep 18 2019 07:38:00       Midland Funding,    2365 Northside Drive Ste 300,
                     San Diego CA 92108-2709
    22786918        EDI: PRA.COM Sep 18 2019 07:38:00      Portfolio Recovery Associates, LLC,      POB 41067,
                     Norfolk VA 23541
    22722013       +E-mail/Text: dgibson1@valleychildrens.org Sep 18 2019 04:17:30         Valley Children s Hospital,
                     9300 Valley Childrens Pl,    mail stop FC03,    Madera CA 93636-8761
    22722015       +EDI: WFFC.COM Sep 18 2019 07:38:00       Wells Fargo,    PO BOX 10347,    Des Moines IA 50306-0347
                                                                                                    TOTAL: 13

                 ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
    22722011*        +Roberto Ayala,   17250 El Camino Road,   Madera CA 93636-1454
    22722014*        +Veronica Elvia Ayala,   17250 El Camino Road,   Madera CA 93636-1454
                                                                                                   TOTALS: 0, * 2, ## 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.

    Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
    While the notice was still deliverable, the notice recipient was advised to update its address with the court
    immediately.
Filed 09/19/19                                                  Case 19-11357                                                                     Doc 93



    District/off: 0972-1                  User: lars                         Page 2 of 2                          Date Rcvd: Sep 17, 2019
                                          Form ID: 309A                      Total Noticed: 38


                 ***** BYPASSED RECIPIENTS (continued) *****


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Sep 19, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on September 17, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 09/19/19                                                            Case 19-11357                                                                                  Doc 93
        Information to identify the case:
        Debtor 1               Roberto Ayala                                                             Social Security number or ITIN            xxx−xx−4707
                               First Name   Middle Name     Last Name                                    EIN _ _−_ _ _ _ _ _ _
        Debtor 2               Veronica Elvia Ayala                                                      Social Security number or ITIN            xxx−xx−3385
        (Spouse, if filing)
                               First Name   Middle Name     Last Name                                    EIN     _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court             Eastern District of California                        Date case filed in chapter 13 :                     4/3/19

        Case number:          19−11357 − B − 7                                                           Date case converted to chapter 7:                 9/17/19
                                                                                                                                                                12/15

        Official Form 309A (For Individuals or Joint Debtors)
        Notice of Conversion to Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
        For the debtors listed above, a case was originally filed under chapter 13 on 4/3/19 and was converted to chapter 7 on
        9/17/19.

        This notice has important information about the case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
        property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
        violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
        or not exist at all, although debtors can ask the court to extend or impose a stay.

        The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
        debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
        for more information.)

        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.

        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                          About Debtor 1:                                              About Debtor 2:

         1.     Debtor's full name                        Roberto Ayala                                                Veronica Elvia Ayala

         2.     All other names used in the dba Load Em Up Transport
                last 8 years

         3.    Address                                 17250 El Camino Road                                            17250 El Camino Road
                                                       Madera, CA 93636                                                Madera, CA 93636

         4.    Debtor's attorney                       Thomas O. Gillis                                                Contact phone: 209−575−1153
                                                       1006 H St #1
               Name and address                        Modesto, CA 95354

         5.    Bankruptcy trustee                      Peter L. Fear                                                   Contact phone: 559−464−5295
                                                       PO Box 28490
               Name and address                        Fresno, CA 93729

                                                                                                                                For more information, see page 2 >


        Official Form 309A (For Individuals or Joint Debtors) Notice of Conversion to Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   page 1
Filed 09/19/19                                                           Case 19-11357                                                                                     Doc 93
        Debtor: Roberto Ayala and Veronica Elvia Ayala                                                                       Case number: 19−11357 − B − 7


        6. Bankruptcy clerk's office                     Robert E. Coyle United States Courthouse                         Hours: M−F 9:00 AM − 4:00 PM
                                                         2500 Tulare Street, Suite 2501
             You may inspect all records filed in this   Fresno, CA 93721−1318                                            www.caeb.uscourts.gov
            case at this office or online at                                                                              Phone: (559) 499−5800
            www.pacer.gov.
                                                                                                                          Date: 9/17/19

        7. Meeting of creditors                          October 24, 2019 at 11:00 AM                                     Location:
            Debtors must attend the meeting to be
            questioned under oath. In a joint case,      The meeting may be continued or adjourned to a later date.       Robert E. Coyle United States
            both spouses must attend. Creditors may      If so, the date will be on the court docket.                     Courthouse, 2500 Tulare Street,
            attend, but are not required to do so.                                                                        Room 1450, 1st Floor, Fresno,
                                                                                                                          CA

                                                                                                                          Debtors are required to bring
                                                                                                                          government issued photo identification
                                                                                                                          and proof of social security number to
                                                                                                                          the meeting of creditors.


        8. Presumption of abuse                          The presumption of abuse does not arise.
            If the presumption of abuse arises, you
            may have the right to file a motion to
            dismiss the case under 11 U.S.C. §
            707(b). Debtors may rebut the
            presumption by showing special
            circumstances.


        9. Deadlines                                     File by the deadline to object to discharge or                   Filing deadline: 12/23/19
            The bankruptcy clerk's office must receive   to challenge whether certain debts are
            these documents and any required filing      dischargeable:
            fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


        10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                         it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
            Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
            you receive a notice to do so.


        11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                         to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                         have any questions about your rights in this case.


        12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                         distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                         the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                         exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.



        13. Options to Receive Notices                   Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can
            Served by the Clerk by Email                 register for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of
                                                         Court. Both options are FREE and allow the Clerk to quickly send you court−issued notices and orders by
            Instead of by U.S. Mail                      email.


        Official Form 309A (For Individuals or Joint Debtors) Notice of Conversion to Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
